DETAILED ACTION
Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2022 has been entered.

 	Claims 1-12 have been canceled, while claims 13-24 have been added. Claims 13-24 are pending.

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
 	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference characters 150-157 described in Figure 34 do not seem to be described in the specification.  
 	Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


      Claims 13-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed to an abstract idea without significantly more.
Here, under step 1 of the Alice analysis, information processing apparatus claims 13-22 are directed to processing circuitry, method claim 23 is directed to a series of steps, and computer readable medium claim 24 is directed to a computer program stored therein. Thus the claims are directed to a machine, process, and manufacture, respectively.
Under step 2A Prong One of the analysis, the claimed invention is directed to an abstract idea without significantly more. The claims recite generating a plurality of delay times and a probability of occurrence of the plurality of delay times, including reading out, generating, performing, selecting, setting, performing, combining, arranging, generating, and displaying steps.  
The limitations of reading out, generating, performing, selecting, setting, performing, combining, arranging, generating, and displaying, are a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components.
Specifically, the claim elements recite reading out, diagram information including first to n-th line information each indicating a schedule of one vehicle tripping along a trip path including stop places, wherein the first to n-th line information each includes a series of events each comprising a departure time or an arrival time or a passing time for one of the stop places, average delay time information of time delay for a time duration between two events in the first to n-th line information, and required time interval information indicating a required time interval between the two events; generating, for each of the events in the first to N line information, event information including an event identifier of the event, a time of the event, an identifier of a first preceding event preceding the event and belonging to the same line information as the event, and an identifier of a second preceding event preceding the event and belonging to a different line information than the event, and storing the event information in the hardware storage; performing a topological sort to sort the event information in the hardware storage in order of the time of the event in the event information; selecting the event information in the sorted order from a top; setting the event of the selected event information to a first event; setting events that precedes the event of the selected event information and belongs to the same line information and different line information to second events each being one of the first preceding event or the second preceding event; performing, for each of the second events, a convolution operation between an event- to-event delay probability distribution depending on the average delay time from the second event to the first event and a delay probability distribution of the second event to obtain a first probability distribution as a result of the convolution operation; combining first probability distributions obtained for the second events to generate a delay probability distribution of the first event; and arranging information of the events in chronological order for each of the first to the Nth line information, generating output information that associates a plurality of delay times and a probability of occurrence of the plurality of delay times with the information of the plurality of events based on delay probability distributions of the events in the first to the Nth line information; and displaying the output information on a screen visible to the user.
That is, other than reciting processing circuitry configured to read out, from a hardware storage, and a screen, nothing in the claim elements preclude the steps from practically being performed in the mind. If the claim limitations, under the broadest reasonable interpretation, cover performance of the limitations in the mind, but for the recitation of generic computer components, then they fall within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
Under Step 2A Prong Two, the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This judicial exception is not integrated into a practical application. The claims include processing circuitry configured to read out, from a hardware storage, and a screen. The processing circuitry configured to read out, from a hardware storage, and a screen in the steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. As a result, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of processing circuitry configured to read out, from a hardware storage, and a screen amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
None of the dependent claims recite additional limitations that are sufficient to amount to significantly more than the abstract idea. Claim 14 recites additional generating, calculating, and grouping steps. Claims 15-19 further describe the first preceding event and the second preceding event, the event-to-event delay time information, the output information, and the event information. Claims 20-23 recite additional entering, obtaining, calculating, shifting, displaying, and calculating steps. A more detailed abstract idea remains an abstract idea.
Under step 2B of the analysis, the claims include, inter alia, processing circuitry configured to read out, from a hardware storage, and a screen.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
There isn’t any improvement to another technology or technical field, or the functioning of the computer itself. Moreover, individually, there are not any meaningful limitations beyond generally linking the abstract idea to a particular technological environment, i.e., implementation via a computer system. Further, taken as a combination, the limitations add nothing more than what is present when the limitations are considered individually. There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology.
In addition, as discussed on page 8, lines 1-7 of the specification, “As an example, the diagram information input unit 110 is an input unit such as a keyboard, a mouse, or a touch panel operated by an operator of the diagram evaluation apparatus 100. In such a case, the diagram evaluation apparatus 100 includes a function for providing an interface screen on which the diagram information is input. The interface screen is displayed on the display 400. The display 400 is a display device such as an LCD (liquid crystal display), a CRT (cathode ray tube), or a PDP (plasma display) that displays data or information. The diagram information input unit 110 may be an acquirer that acquires the diagram information from an external apparatus or a storage medium. In such a case, the external apparatus is, as an example, an external server connected to the diagram evaluation apparatus 100   through a wired or wireless communication network. The storage medium is, as an example, a storage medium disposed within the diagram  evaluation apparatus 100 or a storage medium externally connected. Examples of the storage medium include a memory device, a hard disk, an SSD, and an optical disk.”
As such, this disclosure supports the finding that no more than a general purpose computer, performing generic computer functions, is required by the claims.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank Int’l et al., No. 13-298 (U.S. June 19, 2014).

Response to Arguments
 	In the Remarks, Applicant argues the claim features are concrete and adapt any interpreted judicial exception into a practical application. For instance, generating the event information, sorting the event information and performing, based on the sorted event information, processes for generation of the delay probability distribution of the first event are practical, but are never disclosed in Cogill and are not well-known technical features. Also, generating and displaying output information that associates a plurality of delay times and a probability of occurrence of the plurality of delay times with the information of the plurality of events (see FIGS. 16 and 27 for a non-limiting example) is adapted to the practical application, but are never disclosed in Cogill and are not well-known technical 
features. 
 	Also, Claim 14 specifies the feature of combining first probability distributions as recited in Claim 13 more concretely into the practical application (see FIG. 25 for a non- limiting example). Also, this feature is never disclosed in Cogill and is not a well-known technical feature. Claim 18 specifies the feature of the output information as recited in claim 13 more concretely into the practical application (see FIG. 27 for a non-limiting example). Also, the feature is never disclosed in Cogill and is not a well-known technical feature. Claim 20 specifies the user interface for inputting the information. Thereby, how to get information related to events is concreted into the practical application. The Examiner respectfully disagrees.
 	As an initial point, a rejection under 35 U.S.C. § 102 and/or 35 U.S.C. §103, or lack thereof, has no bearing on a 35 USC § 101 analysis to determine subject matter eligibility.  As discussed in MPEP §2106.05 I, “In addition, the search for an inventive concept is different from an obviousness analysis under 35 U.S.C. 103. See, e.g., BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) ("The inventive concept inquiry requires more than recognizing that each claim element, by itself, was known in the art. . . . [A]n inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces."). Specifically, lack of novelty under 35 U.S.C. 102  or obviousness under 35 U.S.C. 103  of a claimed invention does not necessarily indicate that additional elements are well-understood, routine, conventional elements. Because they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102 and 103 with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101. The distinction between eligibility (under 35 U.S.C. 101) and patentability over the art (under 35 U.S.C. 102 and/or 103 ) is further discussed in MPEP § 2106.05(d).”
Under step 2A Prong One of the analysis, the claimed invention is directed to an abstract idea without significantly more. The claims recite generating a plurality of delay times and a probability of occurrence of the plurality of delay times, including reading out, generating, performing, selecting, setting, performing, combining, arranging, generating, and displaying steps.  
 	The limitations of reading out, generating, performing, selecting, setting, performing, combining, arranging, generating, and displaying, are a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components.
 	That is, other than reciting processing circuitry configured to read out, from a hardware storage, and a screen, nothing in the claim elements preclude the steps from practically being performed in the mind. If the claim limitations, under the broadest reasonable interpretation, cover performance of the limitations in the mind, but for the recitation of generic computer components, then they fall within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
 	Under Step 2A Prong Two, the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55. Besides the abstract idea, the claims include processing circuitry configured to read out, from a hardware storage, and a screen.
The processing circuitry configured to read out, from a hardware storage, and a screen in the steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer.  It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014).
 	Even when viewed in combination, the additional elements in the claims do no more than use computer components as a tool (i.e., processing circuitry configured to read out, from a hardware storage, and a screen).  There is no change to the computers and/or other technology recited in the claims, thus the claims do not improve computer functionality or other technology. See, e.g., Trading Technologies Int’l v. IBG, Inc., 921 F.3d 1084, 1093 (Fed. Cir. 2019) (using a computer to provide a trader with more information to facilitate market trades improved the business process of market trading, but not the computer) and the cases discussed in MPEP 2106.05(a)(I), particularly FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095 (Fed. Cir. 2016) (accelerating a process of analyzing audit log data is not an improvement when the increased speed comes solely from the capabilities of a general-purpose computer) and Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055 (Fed. Cir. 2017) (using a generic computer to automate a process of applying to finance a purchase is not an improvement to the computer’s functionality). Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726. The examiner can normally be reached M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE D BOYCE/Primary Examiner, Art Unit 3623
November 22, 2022